Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of TransCoastal Corporation (the “ Company ”) on Form 10-Q/A for the period ended September 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “ Report ”), I, Stuart G Hagler, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated. Dated this24th day of January, 2014 /s/ Stuart G. Hagler Stuart G. Hagler Chief Executive Officer
